Citation Nr: 1442059	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  07-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to December 1994 and on active duty for training in June 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by which the RO, in pertinent part, granted service connection for left lower extremity radiculopathy and assigned a 10 percent disability rating.  An initial rating of 20 percent for left lower extremity radiculopathy was awarded in a March 2014 rating decision, effective the date of service connection.  The Veteran continues to appeal the initial rating. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the record. 

In April 2011, the Board remanded the claim for additional development.  The claim on appeal is now before the Board for appellate review.


FINDING OF FACT

For the entire initial rating period, effective June 28, 2005, the Veteran's left lower extremity radiculopathy has been manifested, at worst, by mild to severe pain, numbness, decreased sensation, mildly decreased muscle mass; hypoactive reflexes; and moderate, incomplete paralysis of the posterior tibial nerve.



CONCLUSION OF LAW

For the entire initial rating period, the criteria for a disability rating, in excess of 20 percent for left lower extremity radiculopathy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7 , 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. Id

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a July 2005 preadjudicatory notice letter.

The Veteran's appeal for higher initial ratings arises from a disagreement with the initial evaluation following the grant of service connection for left lower extremity radiculopathy, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 38 C.F.R. § 3.159(b)(3)(i). 

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service records, VA treatment records, and other records identified by the Veteran.  The Veteran was afforded adequate VA examinations in November 2006, July 2009, November 2012, and February 2013.  The Veteran's history was taken and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Regarding the April 2011 Board videoconference hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103(c)(2) (2013). The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497. During the April 2011 Board hearing, the VLJ specifically noted the issue on appeal.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder and explore fully the basis for the claim by asking the Veteran about current symptomatology .  There was no indication that the record was missing any evidence on issue, nor did testimony at hearing indicate that there was evidence that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, the VLJ substantially complied with the requirements of Bryant.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2014).  

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

When rating neurological conditions, disability in the field is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  Given the facts of this case, evaluation of mental function is not applicable.  Regulations provide that ratings are to be assigned based the relative impairment of motor function, trophic changes, or sensory disturbance.  38 C.F.R. § 4.120.  Ratings for neuritis also anticipate loss of reflexes.  38 C.F.R. § 4.123.  Neuritis and neuralgia may also be characterized by constant pain. 38 C.F.R. §§ 4.123, 4.124.  Accordingly, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain. 

Initially, no specific nerve had been identified as causing neurologic symptoms in this case.  The rating decisions have applied the criteria of DC 8520, which rates sciatic nerve paralysis.  See 38 C.F.R. § 4.124a.  The symptoms are described as involving pain radiating from the Veteran's back and numbness and tingling of the left lower extremity.  DC 8520 is the only peripheral nerve DC which affords disability ratings based on symptoms involving the whole of a lower extremity.  Id.  Ratings are warranted for incomplete paralysis whether mild (10 percent evaluation), moderate (20 percent), moderately severe (40 percent), or severe with marked muscular atrophy (60 percent).  Id.  An 80 percent evaluation requires complete paralysis of the sciatic nerve.  Id.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.  Neuritis and neuralgia of the sciatic nerve are rated under DCs 8620 and 8720, using the same criteria.  Id. 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 

The Board has reviewed all of the evidence in the Veteran's claims folder and VBMS/Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Analysis

The Veteran contends that a higher rating is warranted for his service-connected left lower extremity radiculopathy.  Historically, the Veteran's claim for a back disability with sciatica was received on June 28, 2005.  Service connection for left lower extremity radiculopathy was granted effective June 28, 2005 and assigned a 10 percent rating.  A November 2013 rating action assigned a 20 percent rating effective June 28, 2005. 

The rating sheet that accompanies the February 2007 and November 2013 rating decisions indicate that the Veteran is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The November 2013 rating decision specifically states that 20 percent rating is assigned for incomplete paralysis below the knee, which is moderate. 

In a November 2006 VA examination, the Veteran complained of flare-ups of sharp pain in his lumbar spine associated with numbness along the left buttock, the back of the leg, down to the left knee and lower leg.  He also noted that he gets numbness in the left leg with walking and shopping.  Upon examination, there was decreased sensation in the left lower extremity.  Motor strength was intact, but there was mildly decreased muscle mass is the left lower leg, which was measured 2 centimeters (cm) less than the right.  Deep tendon reflexes were noted to be 2 out of 4 in the knees and 1 out of 4 in the ankles.  The diagnosis at that time was residual left lower extremity radiculopathy.  

A July 2009 VA examination report, reflexes were absent in the left lower extremity and strength was reported as 4+ out of 5 on the left.  Left thigh and calf measurements were both 2 cm less than the right.  There was decreased sensation over the left lateral thigh, calf, foot, and webbing of the left foot.  In November 2013, the Veteran reported symptoms of numbness behind left leg radiating to posterior knee, pain in left hamstring, cramping pain in left calf, tingling on lateral aspect of foot, and atrophy of the left calf muscle.  The Veteran reported severe constant pain, moderate intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Muscle strength was normal in the left lower extremity except for 4 out of 5 strength in ankle plantar flexion.  Left calf atrophy was noted, measuring 2 cm less than the normal (right) side.  Sensation was normal except in the left lower leg/ankle which was decreased.  Reflexes were normal with the exception of hypoactive left ankle reflex.  The November 2012 VA examination revealed that the Veteran had moderate incomplete paralysis of the left posterior tibial nerve only.  However, the left sciatic nerve was reported as normal.  

In a February 2013 VA spine examination, the Veteran's left lower extremity neurologic findings were the same as in the November 2012 VA examination report, except for the severity of the constant pain, paresthesias and/or dysesthesias, and numbness.  In February 2013, the symptoms noted above were reported as mild instead of severe. Decreased sensation in the left foot/toes was also reported in the 2013 VA examination report.  Again, the Veteran's left posterior tibial nerve was reported as having moderate incomplete paralysis, whereas the left sciatic nerve and all other nerves of the left lower extremity were reported as normal.

In addition, private treatment records dated in March 2006 reflect decreased strength in the dorsiflexion and iliopsoas compared to the right.  Additional VA treatment records also show severe cramping after jogging.  See May 2008 VA treatment record.  

After review of the evidence, lay and medical, the Board finds that for the entire initial rating period, effective June 28, 2005, the Veteran's left lower extremity radiculopathy has been manifested, at worst, by pain, described as severe at times, hypoactive reflexes; decreased sensation; and moderate, incomplete paralysis of the posterior tibial nerve.  The examination reports show that there is mild muscle atrophy, and no gait abnormality, tremors, or imbalance attributed to the left lower extremity radiculopathy.  

Throughout the appeal, the Veteran has discussed varying degrees of pain regarding his left lower extremity.  The Board finds that the Veteran is competent and credible in his report; however, the Board also finds that the Veteran's report of pain does not warrant a higher evaluation.  Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2014).  The use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6. 

Despite the November 2012VA examination report noting complaints of severe sensory symptomatology, the additional evidence of record reflects that the Veteran has no more than moderate impairment due to left lower extremity radiculopathy.  Both the 2012 and 2013 VA examiners concluded that, except for the posterior tibial, the nerves of the left lower extremity were normal upon testing.  Moreover, the deep tendon reflexes are at worst decreased, and strength has been was mildly reduced to no less than 4/5.  While the effects of pain, numbness, decreased strength and sensation have been considered, the evidence shows that the overall level of disability is no more than moderate.

The Board notes specifically that the Veteran's reports of numbness, paresthesias, and pain in the left leg have been considered in evaluating neurological manifestations.  While he is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his left lower extremity radiculopathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")

The VA examiner specifically indicated that impairment of the Veteran's nerve was moderate.  Furthermore, there was no evidence of foot drop, and the Veteran was able to move his foot.  In addition, while there is evidence of weakened muscle strength, knee extension and flexion are normal.  Therefore, the criteria for the 40 percent rating or higher under Diagnostic Code 8520 are not met.

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code referable to nerves.  Diagnostic code 8525 provides the criteria for rating a disability of the posterior tibial nerve.  A maximum schedular evaluation of 30 percent is warranted for complete paralysis of the posterior tibial nerve, with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, where the toes cannot be flexed, adduction is weakened, and plantar flexion is impaired.  Evaluating the Veteran's disability under the criteria of Diagnostic Code 8525, the Board concludes that a rating in excess of 20 percent is not warranted.  Additionally, this diagnostic code only contemplates impairment of the foot, to include paralysis of all muscles of the sole of the foot, an inability to move the toes, weakened adduction, and impaired plantar flexion of the ankle.  The Veteran, however, has demonstrated symptomatology throughout his left lower extremity.  

As demonstrated at the November 2012 and February 2013 VA examinations, no nerves other than the posterior tibial nerve were affected by the Veteran's left lower extremity radiculopathy.  Specifically, the sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were normal.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of nerves, including Diagnostic Code 8525, is not warranted.  Likewise, as there are no other symptoms outside of the previously discussed neurological impairments, the Board finds that no other Diagnostic Codes are potentially applicable.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left lower extremity radiculopathy.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Moreover, the Veteran is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted. 

In sum, the Board finds that the weight of the lay and medical evidence does not support a finding for a disability rating in excess of 20 percent for left lower extremity radiculopathy for any period.  As the preponderance of the evidence is against an increased rating in excess of 20 percent for left lower extremity radiculopathy, the appeal must be denied.  As the weight of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 


	(CONTINUED ON NEXT PAGE)




Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected left lower extremity radiculopathy.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's left lower radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran's left lower radiculopathy symptoms which include mild to severe pain, numbness, decreased sensation, mildly decreased muscle mass and hypoactive reflexes have been assigned evaluation based on manifestations of moderate, incomplete paralysis.  In comparing the Veteran's disability level and symptomatology of the left lower extremity to the rating schedule, the degree of disability throughout the entire initial rating period under consideration is contemplated by the rating schedule and the assigned rating, is therefore, adequate.  In the absence of exceptional factors associated with the left lower extremity radiculopathy, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  



ORDER

An increased rating, in excess of 20 percent, for left lower extremity radiculopathy is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


